DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II invention with traverse encompassing claims 1-9 in the reply filed on 07/29/2022 is acknowledged. 
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and III, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/29/2022.
The traversal is on the ground(s) that the claims all contain a common inventive feature related to a lice comb, a kit including a lice treatment comb as well as a method for making a lice treatment comb, and that there is not search burden imposed on the examiner.  This is not found persuasive because:
The examiner disagrees with the applicant assertion. The three inventions (Invention I: claims 16-20; Invention II: claims 1-9; and Invention III: claims 10-15) are all classified in different and unique CPCs and required unique search strategies and queries. In addition, Group I and II are related as combination and subcombination, and Group III is related to each one of Group I and Group II as process of making and product make.  
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saferstein et al (US4819670A).
Regarding claim 1, Saferstein discloses a flexible plastic lice comb (title) comprising: a grip portion molded from a plastic resin (Cl 1, line 61-68. In addition, the examiner notes that the claimed phrase “molded from plastic resin” is being treated as a product by process limitation; that is. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113), wherein the grip portion includes a front surface  (Fig. 1, surface 21) and a back surface (Fig.2 surface 25); a plurality of rigid tines (Fig. 1, 5) extending from the grip portion of the comb in a linear arrangement, wherein each rigid tine includes a base portion having a cylindrical structure (annotated Fig. 1 below) and a tip portion having a rectangular structure beveled on one side (annotated Fig. 1 below); an elongated plastic flow ridge located (annotated Fig.5, ridge 23) adjacent to respective base portions of the rigid tines on the front surface of the grip portion (annotated Fig. 1 below) ; and a plastic flow restriction channel (Fig. 1 & 2, 81) located on the back surface of the grip portion (Fig. 2), wherein the plastic flow restriction channel (23) is positioned further from the respective base portions of the rigid tines than the elongated plastic flow ridge (81) (Fig. 1 and 2).  

    PNG
    media_image1.png
    648
    501
    media_image1.png
    Greyscale

Saferstein further disclose the rigid tines have a draft angle at the end of the tine relative to the base portion of the tine (annotated Fig. 1 above), but does not explicitly disclose the rigid tines have a draft angle between 2 and 180 degrees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the draft angle of Saferstein device to be between 2 and 180 degrees to provide flexible tines of the lice comb that allows easy cleaning of the user’s hair, and easy access to different areas of the user’s head while using the device.
Regarding claim 2, Saferstein discloses the claimed invention of claim 1. Saferstein further disclose a depth of the plastic flow restriction channel (annotated Fig. 1, the examiner notes that the plastic channel 81 has a thickness/ depth) is configured to slow plastic resin flow toward a lower end of the grip portion during an injection molding process used to form the comb (the examiner notes that the plastic flow restriction channel 81 is capable of slowing the plastic resin. The examiner also notes that that the claimed phrase “injection molding process” is being treated as a product by process limitation; that is. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113). 
Regarding claim 3-4, Saferstein discloses the claimed invention of claim 1. Saferstein does not explicitly disclose a length between the base portion and the tip portion for each rigid tine is less than about one half inch when measured from the front surface, a length between the base portion and the tip portion for each rigid tine is about three eighths of an inch when measured along the back surface of the comb. 
It would have been an obvious matter of design choice to modify the length of the lice comb tines, since such a modification would have involved a mere change in the size/shape of the comb tines. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, it would be obvious to an ordinary skill in the art to make the length of each tines less than about one half inch when measured from the front surface, and about three eighths of an inch when measured along the back surface of the comb. This would allow the users with different ages (for example, children and adults) to use the device and provide easy access to different areas of the user’s head while using the device.
Regarding claim 5-6, Saferstein discloses the claimed invention of claim 1. Saferstein further discloses wherein each rigid tine of the plurality of tines (5) includes a front surface, a back surface, a first side surface, and a second side surface (Fig. 1-2). Saferstein does not explicitly disclose each rigid tine of the plurality of tines are about twice as thick, wherein one or more rigid tines is about .061 of an inch thick, measured 17Case No. 20-505 from the front surface to the back surface of the tines, as wide, about .028 of an inch wide, measured from the first side surface to the second side surface.  
It would have been an obvious matter of design choice to modify size of the comb tines, since such a modification would have involved a mere change in the size/shape of the comb tines. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, it would be obvious to an ordinary skill in the art to make each rigid tine of the plurality of tines are about twice as thick, measured 17Case No. 20-505 from the front surface to the back surface of the tines, as wide, measured from the first side surface to the second side surface. This would allow the users with different ages (for example, children and adults) to use the device and provide easy access to different areas of the user’s head while using the device.
Regarding claim 7, Saferstein discloses the claimed invention of claim 6. Saferstein further discloses
one or more rigid tines is beveled between the tine front surface and the tine back surface at the tip portion (Fig. 1-2).  
Regarding claim 8, Saferstein discloses the claimed invention of claim 6. Saferstein further discloses adjacent rigid tines are spaced apart resulting in gaps (Fig. 1-2), but does not explicitly disclose the gap is about .004 of an inch and 0.009 of an inch. 
It would have been an obvious matter of design choice to modify the gap between the comb tines, since such a modification would have involved a mere change in the size/shape of the comb tines gaps. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, it would be obvious to an ordinary skill in the art to make the gap between the comb tines between .004 of an inch and 0.009 of an inch. This would allow the device to penetrate the user’s hair and remove the unwanted foreign objects from the user’s head, and allow the device to be used by different users of different ages.  
Regarding claim 9, Saferstein discloses the claimed invention of claim 6. Saferstein further discloses one or more tines include a rectangular cross-section with thickness and width dimensions substantially consistent between the base portion and the tip portion (Fig. 1, 6a & 6b, and cl. 3 line 19-31).
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772      

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772